Citation Nr: 1529731	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-08 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971 and May 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2012, the Veteran submitted a written Statement in Support of Claim, which was accepted as a substantive appeal in lieu of a VA Form 9.  In his statement he requested a "formal hearing;" however, he did not clarify whether he was requesting a hearing before the Board.  In April 2015, the Board sent a hearing clarification letter to the Veteran at his last known address to determine whether he desired a hearing before the Board.  The Veteran did not respond, and as such, the Board finds that he has waived his right to a hearing.    

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

The evidence shows that it is less likely than not that the Veteran's service-connected disabilities alone render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a grant of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify with regard to the Veteran's TDIU claim was satisfied prior to the RO's initial decision by way of a letter sent to the Veteran in January 2009 that informed him of his duty and the VA's duty for obtaining evidence.  This letter also provided an explanation of the evidence and information required to substantiate his claim and informed him how the VA determines disability ratings and assigns effective dates.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

VA also has a duty to assist the Veteran in the development of his claim.  Relevant to the duty to assist, the Veteran's service treatment records (STRs), post-service medical records and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was provided with VA examinations in connection with his service-connected disabilities in January 2008 and October 2011.  The Board finds that these examinations are adequate with regard to the Veteran's claim because they evaluated the nature, extent and severity of his service-connected disabilities by conducting appropriate testing, recording or reviewing the Veteran's subjective complaints, and offering opinions as appropriate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Where the examiners provided opinions, their conclusions were supported by facts and a reasoned medical explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The audiological examination was conducted by an audiologist, and included the puretone audiometry test and the Maryland CNC test.  Additionally, the examiner noted the Veteran's lack of subjective complaints concerning the effect of his hearing loss on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)(examiners must report the effect of a veteran's hearing loss and/or tinnitus on his occupational functioning and daily activities).  Therefore, the Board finds that the VA examinations were adequate.

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim, and he will not be prejudiced as a result of the Board proceeding to a decision on the merits.

II.  Entitlement to TDIU

The Veteran is service connected for PTSD, currently rated at 70 percent disabling; tinnitus, currently rated at 10 percent disabling and hearing loss, for which he is in receipt of a noncompensable rating.  He contends that he is unable to work as a result of his PTSD symptoms.  See March 2008 Application for Increased Compensation Based on Unemployability.  Specifically, he contends that the severity of his PTSD symptoms, including poor interactions with others and difficulty managing stress, causes him to be unable to be gainfully employed.  See April 2012 Statement in Support of Claim.

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  See Todd v. McDonald, 27 Vet. App. 79 (2014); see also Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Additionally, consideration may be given to the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See Hatlestad, 1 Vet. App. 164 (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  For purposes of determining whether a claimant is entitled to a TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the poverty threshold.  Id.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.

Based on the evidence of record, the Board finds that it is less likely than not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities alone.  As an initial matter, the Board notes that there is no evidence that the Veteran's tinnitus or hearing loss have a negative impact on his ability to work.  During an August 2005 VA audiological examination, the Veteran reported that his tinnitus was moderate, that he mostly notices it when in a quiet environment, and that it often interferes with his falling asleep at night.  There is no indication that he reported functional impairment as a result of his bilateral hearing loss, or that his tinnitus or hearing loss affected his ability to work or communicate with others.  Additionally, during an October 2011 VA audiological examination, the examiner noted that the Veteran exhibited no significant change in his hearing loss disability since the 2005 audiological examination, and did not report that his hearing loss or tinnitus impacted the ordinary conditions of his daily life or ability to work.  The Veteran himself has not contended that his bilateral hearing loss or tinnitus impact his ability to work.  Instead, he argues that he is unable to work as a result of his PTSD symptomology.  

A brief summary of the Veteran's educational and employment background is in order.  During July 2005 VA examination, the Veteran reported that he attended college for two years but did not receive a degree.  He reported that he has always worked as a diesel mechanic.  He worked for eleven years for a concrete company, maintaining and repairing its trucks.  After that company went bankrupt, he worked for another company, but left because the pay was too low.  The Veteran then started to work for his most recent employer, where he remained for ten years maintaining trucks and trailers.  He reported that he was terminated suddenly in 2004.  His former employer reported that he was laid off due to a reduction in workforce.  

Although he now contends that his irritability, anxiety and tendency to isolate from others led to the termination of his employment in 2004, this contention is not supported by the evidence of record.  The Board notes that the Veteran's former supervisor reported that it was well known that the Veteran preferred to be alone rather than with his co-workers, and also stated that he would get angry, argumentative and hostile with co-workers and supervisors.  Nevertheless, the supervisor did not report that the Veteran's demeanor caused him difficulty in the work place or maintaining his position.  Instead, he confirmed that the Veteran was laid off due to a reduction in force.  See September 2009 Written Statement of R.D.L.G. 

Additionally, the Veteran himself has previous reported on numerous occasions that it was his non service-connected bilateral knee disorders, rather than his PTSD symptoms, that made him unable to work and/or led to his termination in 2004.  During an August 2004 intake evaluation at a Vet Center, the Veteran reported that social activities, family relationships and job performance significantly suffered because of his PTSD symptoms.  Nevertheless, he also reported at that evaluation that he had a stable work history and was unemployed and unable to work due to his knee disabilities.  

In a November 2004 letter to his congressman, he stated that he believed he had been laid off from his job in 2004 because of his knee problems.  In that letter, he again reported being unable to work as a result of his non service-connected knee injury, stating that he was no longer capable of working as a mechanic, and further stated that he wore knee braces on his knees to help, but he was constantly in pain.  He did not mention any of his PTSD symptoms as contributing to his loss of employment.  Likewise, he did not indicate in his application for SSA benefits that he could not work because of his PTSD symptoms, again focusing on his bilateral knee disorders.  See November 2004 Daily Activities Questionnaire.  

During a July 2005 VA examination, he reported that while he had some difficulty with his previous supervisor because of the supervisor's attitude, he has never gotten into fights with others.  The July 2005 examiner specifically noted that the Veteran himself reported that he was not fired due to PTSD or depression.  The examiner further stated, based on his detailed interview with the Veteran, that the Veteran was able to maintain long-time work and did not lose jobs due to his PTSD symptoms.  Instead, he changed jobs in order to obtain better pay or because one of his employers went bankrupt.  The Veteran also reported during the January 2008 and October 2011 VA examinations that he was laid off and not currently working because of his knee conditions.  In light of this evidence, the Board affords little probative value to the Veteran's more recent reports that he lost his job in 2004 as a result of his PTSD symptoms.

Although the Veteran has submitted some evidence that his PTSD symptoms would negatively impact his job performance, the evidence shows that it is less likely than not that he is incapable of obtaining and maintaining gainful employment due to these symptoms alone.  In reaching its determination, the Board credits the opinions of the July 2005 and October 2011 VA examiners concerning the severity of the Veteran's PTSD symptoms and the affects his symptoms would have on his ability to perform his work duties and interact with his peers and supervisors.  During the July 2005 VA examination, the Veteran reported problems with depression, occurring approximately one day out of the week, lasting all day and causing decreased energy and motivation.  However, he stated that on the other days of the week he felt better.  He also reported difficult sleeping at night, nightmares, hypervigilance, irritability with family, and a dislike of social settings.  Based on his interview with the Veteran, the July 2005 VA examiner found that he had depression occurring once a week lasting all day and inhibiting his performance on that day, but that over all his psychiatric symptoms were of low frequency and mild severity.  The examiner opined that the Veteran's symptoms resulted in mild to moderate impairment due to some social withdrawal.

The Veteran was also examined by a VA psychologist in October 2011, who also found that his PTSD symptoms were in the moderate range and did not render him incapable of gainful employment.  At this examination the Veteran reported symptoms of irritability, difficulty interacting with others, difficulty falling or staying asleep, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, mild memory loss (such as forgetting names, directions or recent events), disturbance of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  He stated that he spends his time working on old cars and being with his grandson.  The October 2011 VA examiner noted that while the Veteran described some mental disorder effects on occupational function such as poor interactions with others, difficulty managing stress, and increased absenteeism, he reported good work performance.  Additionally, the examiner reported that the Veteran believed his PTSD symptoms were more manageable when he was working because work provided a level of distraction from his problems.  Regarding impairment with employment, the October 2011 VA examiner opined that the Veteran's PTSD symptoms would be productive of reduced reliability and productivity in an occupational setting, but would not render him incapable of securing or maintaining gainful employment.  

The Board finds the June 2005 and October 2011 VA examiners' opinions highly probative as they are based on an interview with the Veteran, review of his relevant medical history and treatment, and contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In support of claim, the Veteran submitted a letter from one of his treating VA health care providers, stating that she supports his seeking unemployability through VA because the work setting may worsen his symptoms.  See September 2009 Letter.  This health care provider did not state whether she believed the Veteran to be unemployable as a result of his service-connected PTSD.  Thus, the Board affords her statement little probative weight on the issue of unemployability.

The Board also notes that the findings of a January 2008 VA examination suggest that the Veteran's symptoms have been worse than shown by the June 2005 and October 2011 VA examinations.  During the January 2008 VA examination the Veteran reported symptoms of inability to sleep, nightmares, irritability, anger, withdrawal from others, anhedonia, hopeless, suicidal ideation, feelings of helplessness, anxiety and depression.  He reported that his symptoms were constant and impaired his ability to engage in any activities during the day other than sitting and thinking negative thoughts.  He reported withdrawing from all social contact as he could not tolerate people around him.  He stated that near-continuous depressed mood affected his ability to function independently as it prevented him from engaging in activities around the house.  He observed that on occasion his limited concentration and difficulty with memory and attention to detail made it difficult for him to read a book or follow a television show without becoming impatient or irritated.  The Veteran said that he had panic attacks occurring more than once a week, suspiciousness that made him distrustful of his family, and hypervigilance or obsessional rituals that lead him to patrol his house.  Finally, the Veteran reported that his memory impairment caused him to forget what he is doing and get lost in his negative thoughts.  

Based on the Veteran's reported symptoms, the January 2008 VA examiner found that he had difficulty understanding complex commands because he could not maintain concentration and attention.  The examiner further found that he was intermittently unable to perform activities of daily living and unable to establish and maintain effective work and social relationships.  The examiner did not, however, report a finding that the Veteran was unable to work as a result of his symptoms.  Instead, it was noted that his symptoms increased after he stopped working.  

The Board finds that the findings of the January 2008 VA examination do not show that the Veteran's PTSD symptoms render him unable to secure and follow substantially gainful employment, particularly in the context of the other evidence of record.  While there is little doubt that such serious symptoms as impairment of concentration, memory and attention would have a negative impact on the Veteran's productivity, the evidence of record shows that the Veteran has been able to perform tasks such as household chores, caring for his young grandchild, restoring old cars and rebuilding his home.  See June 2008, September 2008, September 2009, July 2010, November 2010 and July 2011 VA Outpatient Psychiatry Notes.  Additionally, while his inability to establish and maintain effective work and social relationships could serve to limit his occupational choices, it does not necessarily follow that the Veteran would be rendered completely unemployable as a result of his PTSD symptoms, particularly in his chosen field of auto mechanics, which does not necessarily require a great deal of social interaction with others.  

Moreover, the Board notes that the findings of the January 2008 VA examination are inconsistent with June 2005 and October 2011 VA examinations, as well as the Veteran's VA medical treatment records, most of which note that the Veteran has presented with mild to moderate PTSD symptoms.  See June 2005 and October 2011 VA Examination Reports; see also July 2010 to November 2011 VA Psychiatry Notes.  At most of his VA psychiatric appointments he reported struggling with intrusive thoughts, nightmares and avoidance behaviors; however, he reported decreasing anxiety and depression, sleeping approximately seven hours a night and trying to keep busy doing activities around the home.  See March 2008 through November 2011 VA Psychiatry Notes.  He also reported trying to find a place where he could volunteer without feeling overwhelmed, and taking more steps to get out of the house.  See November 2009 & November 2010 VA Psychiatry Notes.  Taken in conjunction with the Veteran's October 2011 report that working made his symptoms more manageable by providing a level of distraction from his problems and his history of maintaining gainful employment for lengthy periods of time, the weight of the evidence shows that the Veteran's PTSD symptoms do not render him unable to secure or maintain gainful employment.  

Although the Veteran has not been employed for many years and his service-connected disabilities may interfere with his performance of some types of work, the weight of the evidence shows that his service-connected disabilities would not prevent him from obtaining a job or maintaining employment.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to establish that he or she is unemployable within the meaning of 38 C.F.R. § 4.16.  Likewise, a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Having carefully considered all the evidence of record, the Board finds that the Veteran's service-connected disabilities alone, without consideration of his age and non service- connected medical problems, would not prevent him from finding and maintaining substantially gainful employment.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt rule is not for application, and entitlement to a TDIU must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


